Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-43 are pending in this application and have been examined in response to application filed on 04/04/2022.
This application is a CON of 17/087,845 11/03/2020 PAT 11327634
17/087,845 is a CON of 15/798,235 10/30/2017 PAT 10838586
15/798,235 has PRO 62/505,782 05/12/2017

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 recites the limitation “a second user input…”, however, the recited limitation is previously mentioned in claim 1 for a different purpose.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims, 1-9, 11-14, 17-32, 35-38 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Dascola et al. (US 2016/0062570 A1) in view of Chaudhri et al. (Chaudhri’665 US 2013/0007665 A1) and in further view of Chaudhri et al. (Chaudhri’821, US 2009/0058821 A1).

As to INDEPENDENT claim 1, Dascola discloses an electronic device, comprising: a display (fig.5A); 
one or more processors (fig.5B, “516”); and 
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for (fig.5B, “518”): at a first time of a current day, displaying on the display a first user interface screen (fig.6, “618”; a first time is displayed) comprising: 
a current time indicator, wherein the current time indicator reflects the first time of the current day (fig.6, “618”; the current time of the day is displayed); 
a first platter at a first position on the display, wherein the first platter is associated with a first application and displays a first set of information obtained from the first application, wherein the first set of information relates to a first temporal context of the current day (fig.6, “614”; a platter associated with an application displaying temporal context of the day is disclosed); and 
detecting a first user input corresponding to a request to scroll the first user interface screen (fig.8; a scrolling gesture is detected); 
in response to detecting the first user input, displaying a second platter at the first position, wherein the second platter is associated with a second application and displays a second set of information obtained from the second application, and wherein the second set of information relates to the current day (fig.8; the user scrolls the touchscreen to reveal other application notification platters); 
a third platter at the first position on the display, wherein the third platter is associated with a third application and displays a third set of information obtained from the third application, wherein the third set of information relates to a third temporal context of the current day (fig.8, [0227], [0228]; the user scrolls the touchscreen in different directions to reveal additional application notification platters); and 
detecting a second user input corresponding to a request to scroll the … user interface screen; and in response to detecting the second user input, displaying the second platter at the first position (fig.8, [0227], [0228]; the user can scroll the screen up and down to display different notification platters).  
Dascola does not expressly disclose an affordance at a second position on the display, wherein the affordance represents an application; the affordance at the second position on the display; [and] at a second time of the current day different from the first time, displaying on the display a second user interface screen comprising: the current time indicator, wherein the current time indicator reflects the second time of the current day.
In the same field of endeavor, Chaudhri’665 discloses at a second time of the current day different from the first time, displaying on the display a second user interface screen comprising: the current time indicator, wherein the current time indicator reflects the second time of the current day (fig.8A-fig.8D, [0112]; different notification platters are triggered depending on the current time indicator).
It would have been obvious to one of ordinary skill in the art, having the teaching of Dascola and Chaudhri’665 before him prior to the effective filling date, to modify the notification displaying interface taught by Dascola to include the event based notification trigging interface taught by Chaudhri’665 with the motivation being to provide a more efficient and intuitive approach for organizing notifications and providing users with instant access to these notification platters.  
Dascola-Chaudhri’665 does not expressly disclose discloses an affordance at a second position on the display, wherein the affordance represents an application; the affordance at the second position on the display.
In the same field of endeavor, Chaudhri’821 discloses an affordance at a second position on the display, wherein the affordance represents an application; the affordance at the second position on the display (fig.2A-fig.2C; affordances are docketed at a designated location).
It would have been obvious to one of ordinary skill in the art, having the teaching of Dascola-Chaudhri’665 and Chaudhri’821 before him prior to the effective filling date, to modify the notification displaying interface taught by Dascola-Chaudhri’665 to include an affordance editing interface taught by Chaudhri’821 with the motivation being to enhance usability by allowing customized placement of the affordance.
	

As to claim 2, the prior art as combined discloses wherein the second user input corresponds to a request to scroll the second user interface screen in a first scroll direction, the one or more programs further including instructions for: at the second time of day (Chaudhri’665
fig.8A, fig.8C; different current times are disclosed), detecting a third user input corresponding to a request to scroll the second user interface screen in a second scroll direction different from the first scroll direction; and in response to detecting the third user input: displaying a fourth platter at the first position on the display, wherein the fourth platter is associated with a fourth application and displays a fourth set of information obtained from the fourth application, wherein the fourth set of information relates to a fourth temporal context of the current day, and wherein the fourth temporal context is different from the third temporal context (Dascola, fig.8, [0227], [0228]; the user can scroll the screen up and down to display different notification platters).

As to claim 3, the prior art as combined discloses wherein the fourth temporal context is later than the third temporal context in the current day (Chaudhri’665, fig.9C; notifications can be sorted by time).

As to claim 4, the prior art as combined discloses in response to detecting the second user input: displaying on the display an indicator of position along a series of positions, wherein the indicator of position along a series of positions indicates a position of the second platter along a series of displayable platters; and in response to detecting the third user input: updating the indicator of position to indicate a position of the fourth platter along the series of displayable platters (Dascola, e.g., see Fig. 19C; and paragraphs 0274-0275; “in response to the same user input that causes scrolling, device 500 displays an indication based on the currently displayed notifications relative to the entire set of notifications associated with notification interface screen 1920. For example, device 500 can display an exemplary indicator 1950 as depicted in FIG. 19C. In some embodiments, indicator 1950 is displayed over at least a portion of one or more notifications. In the embodiment shown in FIG. 19C, indicator 1950 includes translucent user interface object 1952, which is displayed over a portion of notification 1930. Translucent user interface object 1952 is representative of the extent of notification interface screen 1950 (e.g., the size and/or number of notifications 1926-1938). Indicator 1950 also includes an opaque user interface object 1954 overlaid on translucent user interface object 1952. The size and location of user interface object 1954 relative to translucent user interface object 1952 is representative of the position of the currently displayed notifications (e.g., notifications 1926, 1928, 1930, and 1932 in FIG. 19C) relative to the entire set of notifications associated with notification interface screen 1920 (e.g., notifications 1926-1938). In some embodiments, indicator 1950 is representative of a proportion of the entire set of notifications that are currently displayed. For example, the size of opaque user interface object 1954 relative to the size of translucent user interface object 1952 represents the proportion of the notifications that are currently displayed”).

As to claim 5, the prior art as combined discloses at the second time of day (Chaudhri’665, fig.8A-fig.8D), detecting a fourth user input corresponding to a request to scroll the second user interface screen in the second scroll direction; and in response to detecting the fourth user input: displaying a fifth platter at the first position on the display, wherein the fifth platter is associated with a fifth application and displays a fifth set of information obtained from the fifth application, wherein the fifth set of information relates to a temporal context of a next day (Dascola, fig.19B, fig.19C; multiple applications platters are scrolled, wherein a temporal context of any day from a sender of the application can be displayed).

As to claim 6, the prior art as combined discloses at the second time of day (Chaudhri’665, fig.8A-fig.8D), and after displaying the fourth platter, detecting a fifth user input; and in response to detecting the fifth user input: ceasing to display the fourth platter; and displaying the third platter at the first position (Dascola, fig.8, [0227], [0228]; the user can scroll the screen up and down to display any notification platter and any position).

As to claim 7, the prior art as combined discloses a rotatable input mechanism, and wherein the fifth user input comprises a rotation of the rotatable input mechanism (Dascola, e.g., see paragraph 0197; “device 500 has one or more input mechanisms 506 and 508. Input mechanisms 506 and 508, if included, can be physical. Examples of physical input mechanisms include push buttons and rotatable mechanisms”) .

As to claim 8, the prior art as combined discloses wherein the display is a touch-sensitive display, and wherein the fifth user input comprises a contact on the touch-sensitive display (Dascola, fig.8; the user scrolls the touchscreen to reveal other application notification platters).

As to claim 9, the prior art as combined discloses wherein the electronic device further comprises a rotatable input mechanism, and wherein the first user input comprises a rotation of the rotatable input mechanism (Dascola, e.g., see paragraph 0197; “device 500 has one or more input mechanisms 506 and 508. Input mechanisms 506 and 508, if included, can be physical. Examples of physical input mechanisms include push buttons and rotatable mechanisms”).

As to claim 11, the prior art as combined discloses wherein the display is a touch-sensitive display, and wherein the first user input comprises a swipe on the touch-sensitive display (Dascola, fig.8; a user swipes through a display).

As to claim 12, the prior art as combined discloses wherein the display is a touch-sensitive display, wherein the second user input comprises a swipe on the touch-sensitive display in a first swipe direction, and wherein the third user input comprises a swipe on the touch-sensitive display in a second swipe direction different from the first swipe direction (Dascola, fig.8, [0227], [0228]; the user swipes through the touchscreen in different directions).

As to claim 13, the prior art as combined discloses wherein the first and the third sets of information are selected for display based at least in part on a set of one or more selection criteria (Chaudhri’665, [0112]; notifications are based on one or more trigger events).

As to claim 14, the prior art as combined discloses wherein the set of one or more selection criteria comprises a temporal context of the current day (Chaudhri’665, [0112]; notifications are based on one or more trigger events, such as time).

As to claim 17, the prior art as combined discloses wherein the second set of information is selected for display based at least in part on a second set of one or more selection criteria (Chaudhri’665, [0112]; notifications are based on one or more trigger events).

As to claim 18, the prior art as combined discloses wherein the second set of one or more selection criteria comprises location (Chaudhri’665, [0112]; notifications are based on one or more trigger events, such as location).

As to claim 19, the prior art as combined discloses obtaining a current location of the electronic device from a location sensor associated with the electronic device, and wherein the second set of one or more selection criteria comprises proximity to the current location of the electronic device (Chaudhri’665, [0113]; a notification is triggered based on the detected device location).

As to claim 20, the prior art as combined discloses wherein the second set of one or more selection criteria comprises the application from which the second set of information is obtained (Chaudhri’665, [0119]; the notification platter is pushed by the application).

As to claim 21, the prior art as combined discloses wherein the second set of one or more selection criteria does not comprise a temporal context of the current day (Chaudhri’665, [0112]; the triggering event is location based only).

As to claim 22, the prior art as combined discloses wherein the second set of information relates to a majority of time within the current day (Chaudhri’665, fig.6E, “All-Day”; the second set of information can be a time range).

As to claim 23, prior art as combined discloses wherein the second set of information relates to a temporal context of the current day that is broader than the first and the third temporal contexts (Chaudhri’665, fig.6E, “All-Day”; the second set of information can be a time range).

As to claim 24, the prior art as combined discloses while displaying the second platter, detecting a user input corresponding to a selection of the second platter; and in response to detecting the user input corresponding to a selection of the second platter: launching the second application (Chaudhri’665, [0121]; the application associated with the notification is launched).

As to claim 25, the prior art as combined discloses wherein launching the second application comprises ceasing to display the first or second user interface screen and displaying a third user interface screen, wherein the third user interface screen corresponds to the second application (Dascola, fig.7; the selected application launches and uses the whole the display screen).

As to claim 26, the prior art as combined discloses wherein the display is a touch-sensitive display, and wherein detecting the user input corresponding to the selection of the second platter comprises detecting a contact on the touch-sensitive display at the displayed second platter (Chaudhri’665, fig.2 “226”, [0121]; the application associated with the notification is launched via a touchscreen interface).

As to claim 27, the prior art as combined discloses detecting a user input corresponding to a selection of the affordance (Chaudhri’821, fig.2A; application icons are selectable and launchable); and in response to detecting the user input corresponding to a selection of the affordance: launching the application represented by the affordance (Dascola, fig.7; the selected application icon is lunched).

As to claim 28, the prior art as combined discloses wherein launching the application represented by the affordance comprises ceasing to display the first or second user interface screen and displaying a fourth user interface screen, wherein the fourth user interface screen corresponds to the application represented by the affordance (Dascola, fig.7; the selected application icon is lunched and uses the whole display).

As to claim 29, the prior art as combined wherein the display is a touch-sensitive display, and wherein detecting the user input corresponding to the selection of the affordance comprises detecting a contact on the touch-sensitive display at the displayed affordance (Chaudhri’821, fig.2A; application icons are activated via a touch interface).

As to claim 30, the prior art as combined discloses detecting a user input corresponding to a request to enter an affordance edit mode of the electronic device; and in response to detecting the user input corresponding to the request to enter affordance edit mode: entering an affordance edit mode of the electronic device; visually distinguishing the affordance to indicate the affordance edit mode; detecting a second user input corresponding to a request to change the application represented by the affordance; and in response to detecting the second user input corresponding to the request to change the application: updating the affordance to represent a different application (Chaudhri’821, e.g., see Fig. 5; paragraph 0060; “In some implementations, one or more icons 502 can be repositioned by a user in a user interface 501 of a device (e.g., portable electronic device 500). In some implementations, a user can initiate an interface reconfiguration mode on the device 500. While in the interface reconfiguration mode, one or more of the icons 502 can be repositioned in the user interface 501 by the user. While in the interface reconfiguration mode, the user can touch one of the icons 502 and drag it to a desired new position on the user interface 501. For example, the user can drag an icon 508 selected from the icons 502 to an empty or occupied position in a tray 504, in which case an occupying icon 512 will be replaced by the icon 508”.  Also see paragraph 0064; “FIG. 5 illustrates an example mobile device 500 with a first icon 508 moved into proximity of a second icon 512 located in tray 504. The proximity can be x pixels (e.g., 1 pixel) from the periphery of the icon 512 as indicated by a boundary 510. When the first icon 508 is moved such that any part of the first icon 508 is within the region enclosed by the boundary 510, the second icon 512 can be displayed with additional graphical effects, such as a glow effect or an oscillating intensity, for example. In some implementations, the additional graphical effects are not displayed when the user releases the touch on the first icon 508 over the second icon 512, and thus having them exchange positions, or when the user moves the first icon 508 outside of the region enclosed by the boundary 510”.  Also see paragraph 0027; “A first predefined user action that initiates an interface reconfiguration process is detected (112). Exemplary predefined user actions include selecting a physical button on the portable device, making a predefined gesture on the touch screen display surface, or selecting a soft button”.  Thus, the user enters the icon reconfiguration mode which is an affordance edit mode, by detecting a user input; in response to the input, the affordance edit mode is entered; the visual affordance is visually distinguished, as when icon 512 is displayed with additional graphical effects, and then in response to release of the touch, the affordance is updated to represent a different application.  Here, the affordance in the tray is updated to represent the application associated with icon 508 rather than that associated with icon 512).

As to claim 31, the prior art as combined discloses displaying an edit mode affordance on the touch-sensitive display; and detecting a user input corresponding to a selection of the edit mode affordance (Chaudhri’821, e.g., see paragraph 0024; “The user may initiate or terminate the interface reconfiguration process … by selecting one or more soft buttons (such as one or more icons that are displayed on the touch-sensitive display).”); wherein the affordance is visually distinguished in response to detecting the user input corresponding to the selection of the edit mode affordance (Chaudhri’821, e.g., see paragraphs 0060-0064; " In some implementations, a user can initiate an interface reconfiguration mode on the device 500. While in the interface reconfiguration mode, one or more of the icons 502 can be repositioned in the user interface 501 by the user. While in the interface reconfiguration mode, the user can touch one of the icons 502 and drag it to a desired new position on the user interface 501. For example, the user can drag an icon 508 selected from the icons 502 to an empty or occupied position in a tray 504, in which case an occupying icon 512 will be replaced by the icon 508 … a user can drag a first icon toward a second icon in the user interface 501 to exchange the positions of the two icons in the user interface 501. In this case, the second icon can be displayed with additional graphical effects to indicate its selection status for exchange with, or replacement by, the first icon. For example, the second icon can be displayed with an oscillating visual intensity, from a high intensity (e.g., bright) to a low intensity (e.g., dim) and back to high intensity. As another example, the second icon can be displayed with a "glow" effect. When the first icon 508 is moved such that any part of the first icon 508 is within the region enclosed by the boundary 510, the second icon 512 can be displayed with additional graphical effects, such as a glow effect or an oscillating intensity”.  Here, the affordance to be changed, in this case icon 512, is visually distinguished responsive to the user initiating the reconfiguration mode (edit mode) and dragging icon 508 to 512.  Since initiating the reconfiguration mode must happen first, the affordance being visually distinguished is in response to the initiation of the reconfiguration mode, which occurs when the user detects selection of the soft button (edit mode affordance)..

As to claim 32, the prior art as combined discloses wherein the display is a touch-sensitive display, and wherein detecting the user input corresponding to the selection of the edit mode affordance comprises detecting a contact on the touch-sensitive display at the displayed edit mode affordance (Chaudhri’821, e.g., see paragraph 0024; “The user may initiate or terminate the interface reconfiguration process … by selecting one or more soft buttons (such as one or more icons that are displayed on the touch-sensitive display); and paragraph 0030; “the icon 222 is activated when the user makes contact at the position of the icon and then breaks contact (for example, a tapping gesture).”  This is describing selection of an icon by detecting contact with the icon).

As to claim 35, the prior art as combined discloses wherein the first and the second applications are the same (Dascola, fig.8; application notification platters from the same application are displayed by time).

As to claim 36, the prior art as combined discloses wherein the first and the second applications are the different (Dascola, fig.8; different applications are illustrated by different graphical representations).

As to claim 37, the prior art as combined discloses wherein the first and the third applications are the same (Dascola, fig.8; application notification platters from the same application are displayed by time)..

As to claim 38, the prior art as combined discloses wherein the first and the third applications are the different (Dascola, fig.11; different applications are illustrated).

As to INDEPENDENT claim 42, see rationale addressed in the rejection of claim 1 above.

As to INDEPENDENT claim 43, see rationale addressed in the rejection of claim 1 above.

Claims 10, 33-34 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Dascola-Chaudhri’665-Chaudhri’821 and in view of Mistry (US 2014/0139454 A1).

As to claim 10, the prior art as combined does not expressly disclose discloses wherein the electronic device further comprises a rotatable input mechanism, wherein the second user input comprises a rotation of the rotatable input mechanism in a first direction of rotation, and wherein the third user input comprises a rotation of the rotatable input mechanism in a second direction of rotation different from the first direction of rotation.
In the same field of endeavor, Mistry discloses wherein the electronic device further comprises a rotatable input mechanism, wherein the second user input comprises a rotation of the rotatable input mechanism in a first direction of rotation, and wherein the third user input comprises a rotation of the rotatable input mechanism in a second direction of rotation different from the first direction of rotation (fig.102A, fig.110A, [0184]; direction of the ring's rotation can be clockwise or counterclockwise).

As to claim 33, the prior art as combined does not expressly disclose wherein the electronic device further comprises a rotatable input mechanism, and wherein detecting the second user input comprises detecting a rotation of the rotatable input mechanism.
In the same field of endeavor, Mistry discloses wherein the electronic device further comprises a rotatable input mechanism, and wherein detecting the second user input comprises detecting a rotation of the rotatable input mechanism (e.g., see paragraph 0088; "a display module has an outer ring that is part of the user interface of the device. The outer ring may rotate while the band holds the bottom and inside part of the device stable”; Figs. 102A-B; and paragraph 0184; “FIG. 102A illustrates an example of the GUI displaying a vertical list of items. An input from the user (e.g. any suitable input mechanism or type) may cause a selection frame 10210 of the GUI to move through elements of the vertical list. As an example, if the user rotates right in a clockwise direction, the selection frame 10210 may move from the top of the vertical list toward the bottom of the vertical list. Each rotational increment of the outer ring (e.g. if the outer ring moves in discrete increments), causes the selection frame 10210 to move one item within the list. In the example of FIG. 102A, as the user rotates the ring clockwise, the displayed items of the list remain constant, and the selection frame 10210 moves downward through items of the list. In other embodiments, the selection frame may remain constant (e.g. in the center of the display), and items of the list may move upward or downward (e.g. one item at a time), depending on the direction of the ring's rotation. FIG. 102B illustrates an example of the GUI displaying a horizontal list of items. An input from the user (e.g. any suitable input mechanism or type) may cause a selection frame 10210 of the GUI to move through elements of the horizontal list. As an example, if the user rotates right in a clockwise direction, the selection frame 10210 may move from the left of the horizontal list toward the right of the horizontal list. Each rotational increment of the outer ring (e.g. if the outer ring moves in discrete increments), causes the selection frame 10210 to move one item within the list. In the example of FIG. 102B, as the user rotates the ring clockwise, the selection frame 10210 remains constant in the center of the display, and items of the list move toward the left (e.g. one item at a time) in response to the clockwise rotation. In other embodiments, the displayed items of the list remain constant, and the selection frame moves left or right through items of the list, depending on the direction of rotation of the outer ring”). 
It would have been obvious to one of ordinary skill in the art, having the teaching of the prior art as combined and Mistry before him prior to the effective filling date, to modify the notification displaying interface taught by the prior art as combined to include a user gesture input to wearable electronic device involving movement of device taught by Mistry with the motivation being to provide for various new ways to interact with the device, thus making the interface more flexible, and because it would be applying a known technique to a known device ready for improvement to yield predictable results.


As to claim 34, the prior art as combined discloses wherein visually distinguishing an affordance  comprises displaying an indicator of position along a series of positions, the indicator indicating a first position along the series (Mistry, e.g., see 102A and 102B showing an indicator 10210 indicating a first position along a series of positions), and the one or more programs further include instructions for: in response to detecting a user input: updating the indicator of position to indicate a second position along the series, wherein the indicator of position along a series of positions indicates a position of a currently selected option along a series of selectable options (Mistry, e.g., see paragraph 0088; "a display module has an outer ring that is part of the user interface of the device. The outer ring may rotate while the band holds the bottom and inside part of the device stable”; Figs. 102A-B; and paragraph 0184; “FIG. 102A illustrates an example of the GUI displaying a vertical list of items. An input from the user (e.g. any suitable input mechanism or type) may cause a selection frame 10210 of the GUI to move through elements of the vertical list. As an example, if the user rotates right in a clockwise direction, the selection frame 10210 may move from the top of the vertical list toward the bottom of the vertical list. Each rotational increment of the outer ring (e.g. if the outer ring moves in discrete increments), causes the selection frame 10210 to move one item within the list. In the example of FIG. 102A, as the user rotates the ring clockwise, the displayed items of the list remain constant, and the selection frame 10210 moves downward through items of the list … FIG. 102B illustrates an example of the GUI displaying a horizontal list of items. An input from the user (e.g. any suitable input mechanism or type) may cause a selection frame 10210 of the GUI to move through elements of the horizontal list. As an example, if the user rotates right in a clockwise direction, the selection frame 10210 may move from the left of the horizontal list toward the right of the horizontal list. Each rotational increment of the outer ring (e.g. if the outer ring moves in discrete increments), causes the selection frame 10210 to move one item within the list. In the example of FIG. 102B, as the user rotates the ring clockwise, the selection frame 10210 remains constant in the center of the display, and items of the list move toward the left (e.g. one item at a time) in response to the clockwise rotation").

As to claim 39, the prior art as combined discloses wherein the electronic device is a smart watch electronic device comprising one or more attachment mechanisms (Dascola, fig.5A, fig.6, [0095]; a small form touchscreen device that displays a current time is disclosed).  
The prior art as combined does not expressly disclose before displaying the first user interface screen, detecting a user movement of the smart watch electronic device; and in response to detecting the user movement: displaying the first user interface screen.
In the same field of endeavor, Mistry discloses before displaying the first user interface screen, detecting a user movement of the smart watch electronic device; and in response to detecting the user movement: displaying the first user interface screen (e.g., see Figs. 71-75; and paragraph 0160; “Any suitable functionality may be associated with the gestures of FIGS. 72-75, such as, for example, waking the device from a low-power state”.  Also see paragraph 0136; "For example, a locked state detector detects when the device is inactivated, and disables sensors as needed to conserve power, while monitoring the sensor data for a gesture or other suitable input that may reactivate the device. A device may have one or more power modes, such as sleep mode or fully active mode. As one example, in particular embodiments the device is arm-worn, and a touch surface of the device may come in contact with objects and persons while in regular use. To prevent accidental activation, an accelerometer or other inertial sensor in the body or band of the device can be used to gauge the approximate position of the device relative to the gravity of the Earth. If the gravity vector is detected towards the sides of the device (e.g. the device is determined by at the user's side or the display is determined not to be pointed at the user) the touch screen can be locked and display disabled to reduce energy use. When the gravity vector is determined to be pointing below the device (e.g. the device is roughly horizontal, resulting in a determination that the user is viewing or otherwise using the device), the system may power up the display and enable the touch screen for further interaction". In other words, Mistry teaches waking the device and displaying an interface in response to a movement of the device).
It would have been obvious to one of ordinary skill in the art, having the teaching of the prior art as combined and Mistry before him prior to the effective filling date, to modify the notification displaying interface taught by the prior art as combined to include a user gesture input to wearable electronic device involving movement of device taught by Mistry with the motivation being to free up a user's hand by making the device response to wrist movements, thus improving usability of the device.

As to claim 40, the prior art as combined discloses wherein the user movement comprises a raising of a wrist of the user (Mistry, e.g., see Figs. 74-75; and paragraph 0160; “FIG. 74 illustrates an example gesture involving an adjustment of the position/orientation of the device relative to the user's body. For example, the gesture of FIG. 74 may include including detecting the gravity vector indicating the arm is beside the body in step 7405, detecting the gravity vector indicating the arm is beside the body in step 7410, detecting a gesture in step 7415. Any suitable functionality may be associated with the gestures of FIGS. 72-75, such as, for example, waking the device from a low-power state. FIG. 75 illustrates an example gesture involving the height of the device or the relative change in height of the device from start to stop of the device. In addition to the height of the device, a gesture may include the orientation of the device before, during, or after the gesture. For example, a gesture may include detecting the gravity vector indicating the arm is not beside the body in step 7505, detecting upward motion in step 7510, detecting halt of upward motion in step 7515, detecting that the gravity vector points through the side of the device's base in step 7520, and detecting a gesture in step 7525”.  These both describe a way of detecting a raising of the user’s wrist).

As to claim 41, the prior art as combined discloses wherein the display is powered off prior to detecting the user movement, and wherein the display is powered on in response to detecting the user movement (Mistry, e.g., see Figs. 71-75; and paragraph 0160; “Any suitable functionality may be associated with the gestures of FIGS. 72-75, such as, for example, waking the device from a low-power state”.  Also see paragraph 0136; "For example, a locked state detector detects when the device is inactivated, and disables sensors as needed to conserve power, while monitoring the sensor data for a gesture or other suitable input that may reactivate the device. A device may have one or more power modes, such as sleep mode or fully active mode. As one example, in particular embodiments the device is arm-worn, and a touch surface of the device may come in contact with objects and persons while in regular use. To prevent accidental activation, an accelerometer or other inertial sensor in the body or band of the device can be used to gauge the approximate position of the device relative to the gravity of the Earth. If the gravity vector is detected towards the sides of the device (e.g. the device is determined by at the user's side or the display is determined not to be pointed at the user) the touch screen can be locked and display disabled to reduce energy use. When the gravity vector is determined to be pointing below the device (e.g. the device is roughly horizontal, resulting in a determination that the user is viewing or otherwise using the device), the system may power up the display and enable the touch screen for further interaction". In other words, Mistry teaches waking the device and displaying an interface in response to a movement of the device).

Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173